Title: To Thomas Jefferson from Gaudenzio Clerici, 14 July 1787
From: Clerici, Gaudenzio
To: Jefferson, Thomas



Honble. Sir
Dalla Campagna Milanese nelle vicinanze di Ticino li. 14. Luglio 1787

I had the honor of sending to You, Sir, a letter by the Post shortly after my arrival to Italy. Altho it contained nothing interesting, I wish it had come to its destiny: for at the peril of being thought either too vain or too affected, or even too presumptuous, I would act in a manner that it should not be entirely blotted out of Your memory the name of a Young man for whom You have been pleased, Sir, to shew so kind and so benevolent a disposition to do him good. Some days after the writing of that letter, I was favored by the Marquis de Cacciapiatti with a letter that was recommended from  America to Your Care; for which I give my most humble thanks.
The same Marquis de Cacciapiatti and his Brother the Chevalier told me on that occasion of either having seen or heard that Monsr. de Jefferson was, at the time of their coming thro’ Turin, quietly philosofizing in that Capital. I could not hesitate much to believe it: for I really thought it would have been very difficult for a person so laudably curious to know of the world and of worldly affairs to resist the temptation of seeing Italy! being so near it, and in so favorable a season. In effect sometimes after, passing this way the Comte Del Verme figlio, who being very fond of renewing the idea of Your native Land, as often as he makes these excursions is pleased to call upon me to entertain himself upon America, and told me that he had truly the pleasure of a personal acquaintance with Mr. Jefferson at Milan, who introduced himself to him knowing of his having been an American visitor. He said, then, and doubt not, but said it sincerely, that he never had occasion in his life to regret the loss of an acquaintance of two days so sensibly as that of Mr. Jefferson. O quanto avvei desiderato che fossero Stati, said he to me, due mesi! Almeno due mesi!—He would have written to You, Sir, as he said that You had promised to him a book upon America, of which he now forgot the title. But something preventing him that pleasure desired me that having occasion to write to You, Sir, I would present You with his most respectful compliments and would express his desire to know whether you had returned safely and in good health to the place of Your residence.
I do not know, but one more letter for me may come to importune Your goodness from America. In that case I would humbly request of You the favor to inclose it to Monsr. Le Comte Francois del Verme fils, Milan, in case You have any occasion to write to him.—If the shortness of the time did not permit You, Sir, to make the remarks You wished upon the method of making our Cheeses, give me leave, Sir, to offer You my humble services not only in that particular but in whatever You may think me capable of. You may imagine, Sir, how much and how greatly I would think myself honored by Your commands, and how particularly I should be pleased with such an opportunity, when with the most unaffected sincerity I tell You, that there is not a person in the world to whom I more zealously and respectfully subscribe my name in quality of a Very Humbl. and very Obedt. Servt.,

Gaudenzio Clerici

